
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


         LOGO [g777968.jpg]

CHANGE IN TERMS AGREEMENT

Principal
$20,000,000.00   Loan Date
08-11-2003   Maturity
08-01-2004   Loan No
11552   Call/Cell   Account
209600   Officer
JM   Initials
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

Borrower:   ZENITH NATIONAL INSURANCE CORP., A
DELAWARE CORPORATION
21255 CALIFA AVENUE
WOODLAND HILLS, CA 91367   Lender:   City National Bank, NA
Westside Commercial Banking Services #674000
400 North Roxbury Drive
Beverly Hills, CA 90210

Principal Amount: $20,000,000.00   Initial Rate: 4.000%   Date of Agreement:
August 11, 2003

DESCRIPTION OF EXISTING INDEBTEDNESS.    Promissory Notes ("Note") dated
August 9, 2002, in favor of City National Bank, NA ("Lender"), executed by
Zenith National Insurance Corp., a Delaware corporation ("Borrower") in the
original principal amount of $20,000,000.00, payable in full on August 1, 2003,
subject to any installment maturities in the Note. The principal balance on the
Note as of August 11, 2003 is $00.00.

DESCRIPTION OF CHANGE IN TERMS.    Maturity date of the Note is hereby extended
to August 1, 2004.

CONTINUING VALIDITY.    Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreement evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of the Lender to retain as liable
parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement. If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will be released by it. This waiver
applies not only to any initial extension, modification or release, but also to
all such subsequent actions.

BORROWER:    
ZENITH NATIONAL INSURANCE CORP., A DELAWARE CORPORATION
 
 
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

STANLEY R. ZAX,
 
      BOARD CHAIRMAN/PRESIDENT of ZENITH NATIONAL INSURANCE CORP.,
A DELAWARE CORPORATION          

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

